Citation Nr: 1613615	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in August 2015. A transcript of the testimony offered at the hearing has been associated with the record.

In October 2015, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the claim to obtain an addendum to a May 2011 VA examination report.  The Board particularly found the opinion inadequate in that it failed to convert service audiograms from ASA to ISO-ANSI standards, and that the examiner based their negative etiological opinion on a lack of evidence indicating a hearing loss disability during service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet.App. 155 (1993).

Following the Board's remand, an addendum opinion was obtained in December 2015 from the same examiner that conducted the May 2011 examination.  In the addendum report, the examiner concluded that the Veteran's bilateral hearing loss disability was not attributable to service, to include conceded exposure to acoustic trauma.  The examiner converted the entrance and separation audiograms from ASA to ISO-ANSI, as well.
In terms of rationale, the examiner reasoned that the Veteran's "exit physical does not simply show an absence of measured hearing loss, it shows a presence of normal hearing at the time of separation from the military."  She also noted that a comparison of the entrance and separation audiograms showed "no significant shift for the worse at any frequency in either ear."  She indicated that post-service, the Veteran had exposure to noise without the benefit of hearing protection, but did not address whether the assessed hearing loss disability was attributable thereto, as opposed to the conceded in-service noise exposure.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 ... .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley, at 159 (1993) (quoting from a brief of the VA Secretary).

The addendum opinion is insufficient.  In the present case, a bilateral hearing loss disability did not manifest until many years after service.  However, there was an apparent small threshold shift between entrance and separation.  The examiner relied upon the lack of a significant threshold shift, and her finding of normal hearing at discharge, in reaching her conclusion.  Although there is the potential it could be implied from her statement, she did not address whether, as in this case, the bilateral hearing loss disability that manifested many years following service was attributable to intercurrent causes, i.e. post-service noise exposure.  Denying a Veteran's claim for benefits based solely upon implication is inconsistent with the principals of Veteran's law.  Under these circumstances, the examination report is insufficient and must be returned.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the May 2011 examination and offered the December 2015 addendum opinion (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss.  

Following review of the claims file, the examiner must provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability is attributable to service, particularly exposure to acoustic trauma, as opposed to any post-service intercurrent cause, such as exposure to acoustic trauma.  

The examiner must express their opinion in terms of probability, and must address the likelihood that the Veteran's bilateral hearing loss disability is attributable any post-service disease, injury or event.  

In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service, and that the Veteran's spouse has provided credible testimony regarding her perception that the Veteran had diminished hearing within one year of service separation.  Also, in rendering any opinion, please specifically consider the December 2012 and April 2013 opinions from the King Hearing Center.

Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner should specifically address the findings of the audiometric testing conducted during service, which have been converted as shown in the December 2015 addendum opinion.

If the examiner who performed the May 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account service audiometrics converted ISO-ANSI standards, where applicable.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

